Case: 1:18-cv-00399-TSB-SKB Doc #: 20 Filed: 06/17/20 Page: 1 of 2 PAGEID #: 1542




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MARIA ANN COX,                               :      Case No. 1:18-cv-399
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 19)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on May 11, 2020,

submitted a Report and Recommendation. (Doc. 19). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 19) is ADOPTED;

       2.     Plaintiff’s motion for an award of attorney fees (Doc. 18), as construed
              under 42 U.S.C. § 1383(d), is GRANTED;
Case: 1:18-cv-00399-TSB-SKB Doc #: 20 Filed: 06/17/20 Page: 2 of 2 PAGEID #: 1543




        3.   Plaintiff’s motion for an award of Equal Access to Justice Act fees (Doc.
             17) is DENIED as moot;

        4.   Counsel is AWARDED a net fee of $2,957.25, for the reasons set forth in
             the Report and Recommendation (Doc. 19); and

        5.   This case shall remain CLOSED upon the docket of this Court.

        IT IS SO ORDERED.

Date:        6/17/2020                                      s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           2
